Exhibit (10)(J)(3)

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO AGREEMENT OF LEASE (hereinafter “Fourth Amendment”) is
effective as of the 1st day of January, 2011 between Harleysville, Ltd., a
Pennsylvania limited partnership (hereinafter “Lessor”), and Harleysville Mutual
Insurance Company, a Pennsylvania insurance corporation doing business at 355
Maple Avenue, Harleysville, PA 19438 (hereinafter “Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease Agreement dated as of January 1,
1995, for all that certain parcel of land, together with buildings and
improvements erected thereon as set forth in Exhibit “A” to the Lease, which was
amended by an Amendment to Lease Agreement dated as of January 1, 2000, and
which was further amended by the Second Amendment to Lease Agreement dated as of
January 1, 2005, and the Third Amendment to Lease Agreement dated as of
January 1, 2010 (collectively the “Lease”); and,

WHEREAS, Lessor and Lessee desire to amend the Lease with regard to continuing
its term for another year.

NOW, THEREFORE, the parties hereto, for the mutual promises hereinafter
contained, intending to be legally bound, do hereby agree as follows:

 

1. Section 2 of the Lease shall be deleted in its entirety and the following
substituted in its place:

“The term of this Lease shall be from January 1, 2011 to December 31, 2011.”

 

2. All terms, conditions, and provisions of the Lease shall remain the same and
are hereby ratified and confirmed, except as amended herein.

 

-- 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and the Lessee have set their hands and seals the
day and year first above written.

 

      Lessor: HARLEYSVILLE, LTD.       BY:   HARLEYSVILLE GROUP INC., General
Partner Attest:  

 

    BY:  

 

  David W. Galloway, III       Arthur E. Chandler   Vice President and      
Senior Vice President and CFO   Associate General Counsel             BY:  
HARLEYSVILLE PREFERRED INSURANCE         COMPANY, Limited Partner Attest:  

 

    BY:  

 

  David W. Galloway, III       David K. Bond   Assistant Secretary       Vice
President       BY:   HARLEYSVILLE WORCESTER INSURANCE         COMPANY, Limited
Partner Attest:  

 

    BY:  

 

  David W. Galloway, III       David K. Bond   Assistant Secretary       Vice
President       Lessee:       HARLEYSVILLE MUTUAL INSURANCE COMPANY Attest:  

 

    BY:  

 

  David W. Galloway, III       Mark R. Cummins   Vice President and      
Executive Vice President,   Associate General Counsel       Chief Investment
Officer & Treasurer

 

-- 2